t c memo united_states tax_court clinton n and naomi k bohannon petitioners v commissioner of internal revenue respondent docket no filed date s joseph piazza and david l schick for petitioners willie fortenberry jr for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' federal income taxes an addition_to_tax and a penalty as follows addition_to_tax penalty year deficiency dollar_figure big_number sec_6661 dollar_figure -- sec_6662 -- dollar_figure after concessions the issues for decision are whether petitioners had enough of a basis in bob wade ford inc bob wade ford to deduct losses of dollar_figure in and dollar_figure in as petitioners contend had a zero basis as respondent contends or had a basis of some other amount and if petitioners establish that they had enough of a basis to deduct losses whether passive loss limitations apply we hold that after applying the passive loss limitations petitioners may deduct dollar_figure in and dollar_figure in whether petitioners' net capital_gains were dollar_figure for and dollar_figure for as petitioners contend or dollar_figure for and dollar_figure for as respondent contends we hold that petitioners' net capital_gains were dollar_figure for and dollar_figure for whether petitioners may carry forward net operating losses of dollar_figure for and dollar_figure for we hold that they may not whether petitioners may deduct expenses relating to a dirt fill operation of dollar_figure for and dollar_figure for we hold that they may not whether petitioners may claim a general_business_credit carryforward of dollar_figure for and we hold that they may not whether petitioners are liable for the addition_to_tax for substantial_understatement_of_income_tax under sec_6661 for and the accuracy-related_penalty for substantial_understatement_of_income_tax under sec_6662 for we hold that they are the parties agree that computational adjustments will be required for petitioners' medical_expense_deduction and schedule a miscellaneous deductions and for petitioners' self-employment_income for and references to petitioner are to clinton n bohannon unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners have lived in the republic of panama for years and they lived there when they filed the petition in this case petitioner worked for the canal authority for years petitioners' daughter is gail bohannon wade gail bohannon their former son-in-law is bob wade the wades lived in clermont florida during the years in issue scott bohannon and clinton wade are petitioners' grandsons b bohannon s a when he stopped working for the canal authority in the mid- 1950's petitioner formed bohannon s a a panamanian corporation to engage in shipping petitioner is the president of and is now a consultant for bohannon s a he has otherwise retired from active_participation in the corporation petitioner became a minority shareholder in bohannon s a in the mid-1960's he owned bearer_shares in bohannon s a that he later sold to the corporation bohannon s a owned ships it did business worldwide including hauling grain from texas to australia hauling wastepaper and transporting dry cargo it did business mainly in europe and north america company accountants kept records of bohannon s a 's income bohannon s a had a bank account in panama petitioner had signature_authority on the account petitioners first reported that they sold bohannon s a stock on their return the united_states invaded panama on date c bob wade ford inc organization and ownership bob wade ford inc now south lake ford a ford dealership in clermont florida was organized on date clermont is about miles west of orlando bob wade ford sells new and used cars it opened used car lots in bushnell florida in and winter garden florida in bob wade was the president of bob wade ford at all times relevant here petitioner originally owned percent of the stock of bob wade ford he became the 100-percent shareholder on date bob wade ford was a c_corporation until the end of it became an s_corporation in bob wade ford was an accrual_method taxpayer petitioners' role in the management of bob wade ford when petitioner traveled to the united_states from panama he visited bob wade ford and occasionally attended car auctions with bob wade petitioner did not attend management meetings review the books or do any work at the dealership petitioner was not knowledgeable about the automobile sales business mrs bohannon never worked at bob wade ford petitioners' capital contributions to bob wade ford in petitioner contributed dollar_figure to bob wade ford his allocable share of its loss was dollar_figure he contributed dollar_figure in and his allocable share of the corporate loss was dollar_figure bohannon s a provided dollar_figure to bob wade ford in petitioners deducted losses from bob wade ford of dollar_figure on their return and dollar_figure on their return bob wade ford's tax returns no loans from shareholders were reported on bob wade ford's tax returns forms 1120s for and loans from shareholders of dollar_figure were reported on the corporate return no loans from shareholders were reported on the and corporate returns bob wade ford never made a profit bob wade ford reported losses on its forms 1120s s_corporation tax returns and schedule_k-1 losses allocated to petitioner and wade from to as follows losses per tax_return k-1 losses were allocated to petitioner wade dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- dollar_figure big_number big_number big_number big_number -- -- -- -- -- -- year total big_number big_number losses were allocated between petitioner and wade on the basis of the following ownership ratios years petitioner wade gary kane kane a certified_public_accountant c p a for years prepared tax returns for bob wade ford beginning in and for all years relevant here kane also prepared petitioners' amended return he was petitioners' representative in two internal_revenue_service audits respondent audited bob wade ford’s and tax returns late in or early in kane prepared a schedule of petitioner's basis in bob wade ford from to the end of for that audit d petitioners' loans to the wades gail bohannon and bob wade gave promissory notes to petitioners as follows date date date date date date date date date date date date date date date date date date date total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure e the citrus grove dirt fill operation petitioners reported expenses of dollar_figure in and dollar_figure in from a dirt fill operation conducted on acres of property owned by the dennis horton trust in clermont florida the land contained citrus groves when bob wade bought an interest in it there was no citrus production from the property after a freeze in after citrus production ceased wade sold dirt from the property to the state of florida for highway construction petitioner invested in the dennis horton trust on date the dennis horton trust balance_sheet for date showed that the trust had given petitioner notes payable in the amount of dollar_figure petitioner occasionally visited the dirt fill operation with wade but did not do any work for it in or wade obtained the permits arranged for design work and did all of the other work for the dirt fill operation petitioner spent no more than hours at the dirt fill site in and f petitioners' family trips and other family_expenses petitioner often took his family on expensive trips they went to vietnam australia new zealand south africa hawaii europe russia china and hong kong petitioner took gail bohannon to australia new zealand samoa fiji and hawaii for days in sometime between and he took scott bohannon and scott's girlfriend to china for a month he paid for scott's and scott's girlfriend's trip to south africa he also took his family including the wades on a train trip from holland to hong kong from to petitioner paid his grandchildren's private school expenses and paid for scott's college law school and other graduate work he also bought new cars for his grandchildren g petitioners' tax returns petitioners reported adjusted_gross_income loss net operating losses and tax_liability from to as follows year agi per return dollar_figure big_number big_number big_number not in record big_number big_number big_number not in record big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number nol reported on return tax_liability -- -- -- -- -- -- dollar_figure big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure -0- n a -0- -0- -0- n a -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- petitioner reported wages of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for zero for and and dollar_figure for he has no records showing whether he received wages from bohannon s a petitioners reported income from the sale of bohannon s a stock from to as follows income from sale of bohannon s a stock reported on petitioners’ return year total -0- -0- -0- -0- not in record -0- -0- -0- not in record dollar_figure -0- big_number big_number big_number -0- big_number big_number big_number a general_business_credit was reported on petitioners' forms k-1 from to petitioners attached forms general_business_credit to their and returns on them petitioners reported but did not claim a dollar_figure carryforward of the general_business_credit for and petitioners reported gains from the sale of stock of bohannon s a dollar_figure and hardwoods s a dollar_figure on their return hardwoods s a was another panamanian corporation in which petitioner owned stock petitioners made no sec_172 computations on their return kane and petitioner both prepared returns for petitioners the return kane prepared showed that petitioner had no wages petitioner received the return kane had prepared and then prepared and filed a different tax_return as petitioners' joint_return petitioner reported wages of dollar_figure and interest_income of dollar_figure on the return he filed for in petitioner bought u s treasury bonds that paid interest of dollar_figure in and petitioner included parts of the returns prepared by kane in the returns he prepared and filed as petitioners' joint returns on their tax returns for and petitioners reported gains from the sale of bohannon s a stock of dollar_figure for dollar_figure for and dollar_figure for petitioner gave kane handwritten notes or oral information about his basis in the bohannon s a stock that he reported he sold on his return petitioner did not give kane a copy of contracts of sale or income or expense statements showing that he had bought or sold bohannon s a stock petitioner gave kane no documents relating to the sale of bohannon s a stock in and petitioner gave kane brokerage statements showing that petitioner sold some publicly traded stocks petitioner gave kane no forms w-2 or payroll records relating to his salary from bohannon s a opinion a whether petitioner had a sufficient basis in bob wade ford to claim losses from the corporation in and petitioner's basis in bob wade ford in and petitioner was the sole shareholder of bob wade ford a subchapter_s_corporation in and petitioners deducted losses of bob wade ford under sec_1366 to be entitled to deduct the losses petitioners must show that bob wade ford sustained losses in the relevant years and that petitioners had a basis in bob wade ford in and at least equal to the amount of the losses sec_1366 a shareholder's deduction of losses from a subchapter_s_corporation is limited to his or her adjusted_basis in a stock in the corporation and b debt owed by the corporation to the shareholder sec_1366 a taxpayer's share of any s_corporation loss in excess of his or her adjusted_basis may be carried over indefinitely sec_1366 and a loan from a shareholder to an s_corporation increases the shareholder's basis if the shareholder makes an economic outlay and directly incurs the indebtedness sec_1366 902_f2d_439 5th cir 875_f2d_420 4th cir affg 90_tc_206 103_tc_711 63_tc_468 affd 535_f2d_309 5th cir a loan from a shareholder's wholly owned c or s_corporation to a wholly owned s_corporation does not increase the shareholder's basis in the s_corporation meissner v commissioner tcmemo_1995_191 burnstein v commissioner tcmemo_1984_74 respondent argues that petitioner has not proven the amount of his basis in bob wade ford we agree in part and disagree in part we find that petitioner invested dollar_figure in bob wade ford in and dollar_figure in petitioner produced canceled checks showing his contributions to the dealership in and and records of his merrill lynch money market account that showed petitioner's contributions to bob wade ford for petitioners reported gains from sales of bohannon s a stock on their and returns exceeding the amount they invested in bob wade ford in those years however petitioner did not prove that he had a basis in bob wade ford at the end of petitioner testified that he has contributed his own funds to the dealership each year since except in he testified that he kept annual summaries of his contributions and gave them to kane kane testified that petitioner's basis in bob wade ford was dollar_figure in and dollar_figure in kane and dan gallogly a certified_public_accountant both testified that they calculated petitioner's basis in bob wade ford petitioner produced canceled checks and records of his merrill lynch money market account showing that he made some contributions to the dealership before these support petitioner's claim that he contributed to bob wade ford before although petitioner claims that he contributed dollar_figure to bob wade ford from to his records such as canceled checks and merrill lynch money market account statements fall short of establishing that amount bob wade ford reported losses of dollar_figure from to dollar_figure of which was allocated to petitioner in those years petitioner's records do not establish that he contributed more than dollar_figure from to such that he would have a basis in bob wade ford at the end of petitioner has not established that he had any basis in the dealership at the end of since petitioner did not establish that he had a basis in bob wade ford at the end of his share of the dealership's loss for is limited to the amount he contributed in dollar_figure sec_1366 petitioner's share of bob wade ford's loss for in excess of his adjusted_basis is carried over to sec_1366 bob wade ford's losses in and bob wade ford reported losses of dollar_figure in and dollar_figure in respondent contends that petitioners may not deduct losses for based on journal entry no dollar_figure journal entry no dollar_figure and check no dollar_figure the item for is a timing adjustment the parties agree that if journal entry no is disallowed for then a dollar_figure deduction is allowed in a journal entry no respondent contends that journal entry no is incorrect journal entry no increased the cost of new cars by dollar_figure and used cars by dollar_figure and credited the allowance for doubtful accounts a contra account by dollar_figure respondent argues that petitioners have not shown that these amounts were correct respondent contends that amounts in the contra account had already reduced income and that reducing this account at yearend resulted in a double reduction of income respondent contends that this adjustment should have been made for not we disagree kane made journal entry no to correct an entry erroneously made by the dealership's bookkeeper to a nonexistent account called allowance for doubtful accounts the bookkeeper should have made the entry to the expense account journal entry no corrected this error it did not affect the dealership's taxable_income respondent has offered no support for the contention that journal entry no should have been made in bob wade ford a contra account is the functional equivalent of a reserve for a bad_debt see 64_tc_154 affd 563_f2d_861 7th cir affd 439_us_522 53_tc_37 had already included uncollected receivables in income so writing off the receivables reduced income only once b journal entry no respondent contends that journal entry no a dollar_figure deduction should be made for rather than because the adjustment is for an inventory_item which reduces the beginning_inventory for and the cost_of_goods_sold for by a like amount petitioners did not establish the events and nature of the transactions which necessitated the inventory writedown at the end of and the writedown is proper under the cost method of inventory_accounting we disagree kane made journal entry no to reduce the fair_market_value of used cars to the lower_of_cost_or_market which was the dealership's method of inventory this adjustment properly reduced the dealership's income by dollar_figure in and increased its income by that amount in c check no respondent contends that a deduction for check no for dollar_figure should be disallowed because petitioners failed to establish that bob wade ford incurred the expense as an ordinary and necessary business_expense petitioners offered a journal entry of dollar_figure and kane's testimony wade told kane he had cashed check no to pay cash bonuses to employees at christmas petitioners point out that wade was called by respondent to testify and that although his relationship to petitioners was adverse by the time of trial he did not dispute kane's testimony petitioners however bear the burden of proving that the dollar_figure expense was an ordinary and necessary business_expense and they did not ask wade about this issue kane testified that he did not know whether bob wade ford issued forms w-2 to employees for the bonuses petitioners have not proven that bob wade ford is entitled to deduct this amount because petitioners had no forms w-2 or other evidence corroborating that bob wade paid the dollar_figure to employees bob wade ford's loss for is thereby decreased by dollar_figure d conclusion we conclude that bob wade ford had losses of dollar_figure in and dollar_figure in passive loss limitations whether petitioner materially participated in the management of bob wade ford the next issue for decision is whether the losses petitioners claimed from bob wade ford are passive_activity_losses under sec_469 more specifically we must decide whether petitioner materially participated in the business of bob wade ford individuals generally may not deduct losses from a passive_activity sec_469 a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 an individual materially participates in an activity only if he or she is regularly continuously and substantially involved in its operations sec_469 the regulations contain seven safe harbors under which an individual is deemed to materially participate in an activity sec_1_469-5t temporary income_tax regs fed reg date a taxpayer materially participates in an activity if he or she participates in the activity for more than hours during the year sec_1_469-5t temporary income_tax regs supra petitioners contend that petitioner meets that test petitioner testified that he spent about hours participating in the operations of the corporation larry ragar ragar the used car manager at bob wade ford in and and now at south lake ford testified that petitioner worked more than hours at the dealership in each of the years and petitioner’s and ragar's testimony that petitioner worked as much as hours at the dealership during the years at issue is not credible wade the president of bob wade ford during the years in issue testified that petitioner had no duties or responsibilities at the dealership petitioner has lived in panama for more than years petitioner never managed the dealership or did any selling or buying bookkeeping payroll or petitioners concede that mrs bohannon did not materially participate in the operations of bob wade ford in and supervisory work petitioner said that he was primarily an investor in bob wade ford and that he attended board meetings his testimony that he worked hours each year at the dealership was not credible we conclude that petitioner did not materially participate in the management of bob wade ford in and however under the phase-in provided by sec_469 he may deduct dollar_figure in percent of his share of the dealership's loss in dollar_figure and dollar_figure in percent of his share of the dealership's loss in dollar_figure plus the sec_1366 carryover from dollar_figure b petitioners' deductions from the dirt fill operation petitioners reported losses of dollar_figure for and dollar_figure for from a dirt fill business conducted on property owned by the dennis horton trust petitioners contend that they offered credible_evidence to support their claimed losses and that respondent offered no contrary testimony or evidence we disagree a taxpayer must keep records that are sufficient to enable the commissioner to determine his or her correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs a taxpayer who claims a deduction bears the burden of as discussed at par a-1 above this amount takes into account that petitioner's share of the dealership's loss for is limited to dollar_figure the amount he contributed in petitioner's share of the dealership's loss in excess of that amount dollar_figure is carried over to sec_1366 substantiating the amount and purpose of the item claimed sec_1_6001-1 income_tax regs petitioners did not have books_and_records to support their deduction of these expenses petitioners have not proven that they paid the expenses or that the expenses were made for a business_purpose interest_expenses make up dollar_figure of the dollar_figure claimed for percent and dollar_figure of the dollar_figure claimed for percent yet petitioners provided no evidence that they had any indebtedness relating to the dirt fill operation kane obtained the amounts to report as income and deductions from the dirt fill operation from the trustee's listing of cash receipts and disbursements however those records are not in evidence petitioners produced no bills or checks to substantiate the claimed expenses petitioners offered no credible_evidence to substantiate their claimed expenses from the dirt fill operation for and thus we sustain respondent's disallowance of these expenses c capital_gains from sales of stock in bohannon s a petitioners claimed that their basis in the bohannon s a stock they sold in was dollar_figure and dollar_figure for the stock they sold in respondent disallowed petitioners' claimed bases in their bohannon s a stock because petitioners did not substantiate these amounts petitioner maintains that his bohannon s a investment records were destroyed in the riots following the united states' invasion of panama in date clinton wade testified that petitioner told him in a phone call during the riots that the floor where petitioner's office was located had been ransacked petitioner also contends that his testimony is sufficient since it is uncontroverted and is supported by respondent's handling of earlier audits we disagree we are not convinced that petitioner's records were destroyed in riots after the date u s invasion of panama petitioner offered no corroboration such as photographs of damaged premises more importantly petitioner apparently did not try to reconstruct his records from other sources a taxpayer's inability or refusal to produce records does not relieve him or her of the burden_of_proof 54_tc_1508 affd per order ustc par 9th cir when a taxpayer's records have been lost or destroyed the taxpayer may substantiate deductions through other credible_evidence e g williams v commissioner tcmemo_1994_275 thorpe v commissioner tcmemo_1992_160 petitioners apparently did not try to do so finally petitioners first reported that they had sold bohannon s a stock in the earlier audits were of their and returns so those earlier audits do not support this claim petitioner testified that he initially invested dollar_figure per share and that he did not know how much he invested or where he got the funds to invest petitioner's testimony was evasive vague and not credible he seemed to have selective recall he was inexplicably unable to remember basic details about his investment in bohannon s a when it was incorporated the identity of its initial shareholders and how he set the selling_price of his stock petitioner testified that he did not know where bohannon s a is located or how the corporate bills were paid despite the fact that he said he incorporated it and that he is president of the corporation and was a major shareholder until the mid-1960's we need not accept self-serving testimony 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 kane saw no records of petitioner's stock sale or basis in the stock he saw only petitioner's handwritten notes petitioners submitted no documentary_evidence at trial to establish their basis in bohannon s a under these circumstances we do not consider petitioner's estimate of basis bob wade testified that petitioner incorporated bohannon s a with mrs bohannon's father and brother we find it incredible that petitioner cannot remember with whom he incorporated the corporation we find that petitioners have not established their basis in the bohannon s a stock they sold in and we sustain respondent on this issue d net_operating_loss carryforward respondent determined that petitioners may not deduct net operating losses carried forward to and because petitioners did not establish the amount of the losses or that the losses had not been absorbed in prior years petitioners bear the burden of proving that they had net operating losses from to rule a 349_us_232 petitioners must prove the amount of the net_operating_loss carryforward and that the losses were not absorbed by their gross_income in those years sec_172 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir 15_bta_596 respondent contends that petitioners had unreported income before that petitioners may not deduct a casualty_loss in and that petitioners may not exclude income under sec_911 from to petitioners argue that because respondent first raised these issues at trial we should not consider them we need not decide this issue because petitioners did not prove that they had deductions in excess of their reported income from to even if we do not consider whether they had unreported income before and even if we assume that they could deduct a casualty_loss and exclude income under sec_911 petitioner testified that petitioners' returns for to were true and correct his testimony does not convince us that petitioners are eligible for net_operating_loss carryforwards to and a tax_return does not establish the correctness of the facts stated in it 28_tc_1034 see 71_tc_633 62_tc_834 as we stated above petitioner's testimony was often evasive vague and not credible yet petitioners ask us to accept without any records his testimony that their tax returns for to years were true and accurate we are not bound to accept the testimony of a taxpayer under these circumstances 65_tc_87 affd per curiam 540_f2d_821 5th cir kane testified that petitioners' net_operating_loss_carryover was dollar_figure at the end of and dollar_figure at the end of he did not testify about the net_operating_loss_carryover available at the end of the only indication of the net_operating_loss carryforward to is the amount petitioners claimed on their return kane's worksheets regarding the net_operating_loss carryovers were not offered into evidence we have only his testimony about the net_operating_loss calculations he did not explain how he computed petitioners' net_operating_loss carryforward or why he computed net_operating_loss carryforwards different from those claimed dollar_figure for and dollar_figure for on petitioners' returns for and his general testimony that petitioners' and bob wade ford's returns are true and correct does not establish that petitioners had net_operating_loss carryforwards for and we agree with respondent on this issue because petitioners did not show that they had net operating losses from to or that those losses were not absorbed in prior years see mcwilliams v commissioner tcmemo_1995_454 court rejected taxpayers' claimed carryover losses since they did not show that the losses were not absorbed in prior years e general_business_credit petitioners reported but did not claim a dollar_figure carryforward of the general_business_credit on their and returns kane testified that the general_business_credit reported on petitioners' and returns was a carryforward of petitioners' distributive_share of investment tax_credits reported by bob wade ford petitioners argue that they established that the general_business_credit arose from bob wade ford's purchase of assets qualifying for the investment_tax_credit we disagree petitioners have not identified the property for which the credit was claimed or established that the property was qualified_property sec_38 we sustain respondent on this issue f substantial_understatement_of_income_tax the next issue for decision is whether petitioners are liable for the addition_to_tax under sec_6661 for and the accuracy-related_penalty under sec_6662 for for substantial_understatement_of_income_tax sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax the accuracy-related_penalty equals percent of any part of an underpayment attributable to a substantial_understatement_of_income_tax sec_6662 and b an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 and sec_6662 petitioners bear the burden of proving that they are not liable for the addition_to_tax under sec_6661 and the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 petitioners argue that they are not liable for the addition_to_tax under sec_6661 and the accuracy-related_penalty under sec_6662 because they did not understate their tax on their and returns we disagree for reasons given above petitioners argue that sec_6662 was first effective for tax years beginning after date we disagree sec_6662 applies to returns due after date omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2106 this includes petitioners' return if a taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to it sec_6661 the amount of the understatement is reduced for any item adequately disclosed on the taxpayer's return or in a statement attached to the return sec_6661 the accuracy-related_penalty does not apply to any part of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 petitioners do not contend that these exceptions apply here we conclude that petitioners are liable for the sec_6661 addition_to_tax for and the sec_6662 accuracy-related_penalty for decision will be entered under rule
